689 N.W.2d 228 (2004)
NEAL
v.
DEPARTMENT OF CORRECTIONS
No. 126229.
Supreme Court of Michigan.
November 29, 2004.
SC: 126229, COA: 253543.
On order of the Court, the application for leave to appeal the March 5, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.
KELLY, J., would remand this case to the Court of Appeals for an explanation of its reasons for granting the stay.
TAYLOR, J., not participating.